Case 18-12785-K.]C Doc 1 Filed 12/11/18 Page 1 of 5

Fi|| in this information to identify the case:

United States Bankruptcy Court for the:
District of
(State) §
Case number (lrknawn): Chapter : m Check if this is an
' amended ming

 

 

Officia| Form 201
Voluntary Petition for Non-lndividuals Filing for Bankruptcy 04/16

lf more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, lnstructions for Bankruptcy Forms for Non-lndividuals, is availab|e.

1- Debtor’$"ame N()H\n ama 09 \/\i>`\\m\ivf§r>n LLL

2. Al| other names debtor used
in the last 8 years

 

 

 

include any assumed names,
trade names, and doing business
as names

 

 

 

 

.Dbt'rdiEl '~ '
3 .¢.:..::i;t::,:';u.,::::z§ri) Bi_ _£x_w@:ii,z&

 

 

 

 

 

 

4, Debtor’s address Principal place of business Mai|ing address, if different from principal place
of business
2153 n viet/wi ss \Ciz\ w blm eis
Number Street Number Street
P.o. eox `
w\\ mi nc\`m\ DG - \Ci®L>Q w;xi~vi\n(-\i~@n be . l*'i 5205
Ci\y ~ 5 State ZlP Code city `_l stale zlP code

Location of principal assets, if different from
principal place of business

 

 

 

 

 

 

 

 

County
Number Street
City State ZlP Code
5. Debtor’s website (URL)
6_ Type of debtor /a/C`orporation `(including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

n Partnership (exc|uding LLP)
n Other. Specify:

 

 

 

Ofiicia| Form 201 Vo|untary Petition for Non-|ndividua|s Fi|ing for Bankruptcy page 1

Case 18-12785-K.]C Doc 1 Filed 12/11/18 Page 2 of 5

Debtor Ml`l( X’\/\E)’\(\ 2 (`!?7 \}-jl\\’\'\t i/`il'.`\)\’b\(\ LLC/ Case number (rrknowni
Name _

 

_ _ A. Check one:
1. Describe debtor’s business

El Health Care Business (as defined in 11 U.S.C. § 101(27A))
cl Single Asset Reai Estate (as defined in 11 U.S.C. § 101(51B))
El Railroad (as denned in 11 U.S.C. § 101(44))
n Stockbroker (as defined in 11 U.S.C. § 101(53A))
El commodity Broi<er (as denned in 11 u.s.c. § 101(6»
El ciearing Benk (as defined in 11 u.s.c. § 781(3))

mona of the above

B. Check a// that apply:

._\X\

 
 

 

     

s

 

, Ei Texexempt entity (as described in 26 u.s.c. § 501)

n investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
§ 80a-3)

m investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

:. ,»g \ s
» et "‘

'c. ` NAics (Nortn

        

» se e jj t.;"'eeze. .\\\\\§
Amencan industry

 

z’.,/ _ _e \\T l\\\\~“> ' e. . ae»s`»: 1 ?‘
Ciassification System) 4-digit c de that best describes debtor. See
htt ://www.uscourts. ov/four-di it-national~association-naics-codes.

\‘¥'

 

a. Under which chapter of the Check one:
Bankruptcy Code is the
debtor tiiing? /a/Chap*e' 7
L_.l Chapter 9

cl Chapter 11. Check all that apply:

n Debtor’s aggregate noncontingent liquidated debts (exc|uding debts owed to
insiders or affiliates) are less than $2,566,050 (amount subject to adjustment on
4/01/19 and every 3 years after that).

m The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). if the
debtor is a small business debtor, attach the most recent balance sheet, statement
of operations, cash-flow statement, and federal income tax return or if all of these
documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

Ci A plan is being filed with this petition

n Acceptances of the plan were solicited prepetition from one or more classes of
creditors, in accordance with 11 U.S.C. § 1126(b).

cl The debtor is required to file periodic reports (for examp|e, 10K and 1OQ) with the
Securities and Exchange Commission according to § 13 or 15(d) of the Securities
Exchange Act of 1934. Fi|e the Attachment to Voluntary Petition for Non-Individuais Filing
for Bankruptcy under Chapter 11 (Oflicial Form 201A) with this form.

l;l The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
12b-2.

n Chapter 12

 

9. Were prior bankruptcy cases mo
filed by or against the debtor
within the last 8 years? n Yes. District When Case number

MM/ DD / YYYY
|f more than 2 cases, attach a

separate list. DiSf'iC' ______ When Case number
MM/ DD/YYYY

 

10. Are any bankruptcy cases Q/NO
pending or being filed by a '

 

 

 

 

 

business partner or an n YeS- Debf°r Relafi°nshii>
affiliate of the debtor? Dismct When
List all cases. if more than 1l MM / DD /YYYY
attach a Separate |ist. Case numberl if known
Official Form 201 Voluntary Petition for Non-lndividuals Filing for Bankruptcy page 2

 

 

 

Case 18-12785-K.]C Doc 1 Filed 12/11/18 Page 3 of 5

Debtor ND{'\“Y\©\C&€/ O§' w\\YY\'\¥rS(On LL€_, Case numberiiil<nown)

 

11. Why is the case filed in this Check all that apply:
istrict?

d mebtor has had its domicile, principal place of business, or principal assets in this district for 180 days
immediately preceding the date of this petition or for a longer part of such 180 days than in any other
district

cl A bankruptcy case concerning debtor’s affiliate, general partnerl or partnership is pending in this district.

 

12. Does the debtor own or have n No
possession of any real
property or personal property

that needs immediate Why does the property need immediate attention? (Check a// that apply.)
attention?

was Answer below for each property that needs immediate attention. Attach additional sheets if needed.

Cl lt poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
What is the hazard?

 

m needs to be physically secured or protected from the weather.
n lt includes perishable goods or assets that could quickly deteriorate or lose value without
attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
assets or other options).

l:l Other

 

Where is the property? g `Z)Q \\ ~ bM(A(V.Q/\' €.'.7\'

 

 

Number Street
W\\vvll i\(\`\'t`>i’\ m \Oi @O<Q_
City ‘--) State ZlP Code

 

ls the property insured?

/Q/No

n Yes. insurance agency

 

Contact name

 

Phone

-:tatistical and administrative information

13. Debtor’s estimation of Check one:
available funds

 

 

Funds will be available for distribution to unsecured creditors.
n After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

 

 

 

_ )2/1-49 Ci 1,000-5,000 Ci 25,001-50,000
1* E;t:::::d number °f L`.i 50-99 Ei 5,001-10,000 Ci 50,001-100,000
Cl 100-199 El 10,001-25,000 Ci Moretnen100,000
Ei 200999
_ /E/$o-$so,ooo D $1,000,001-$10 million Ei $500,000,001-$1 billion
15~ Est""ated assets Ci $50,001-$100,000 Ei $10,000,001-$50 million Ei $1,000,000,001-$10 billion
Ei $100,001-$500,000 Ci $50,000,001-$100 million Cl $10,000,000,001-$50 billion
Ei $500,001-$1 million Ei $100.000,001-$500 million Ei More than $50 billion

 

 

   

Ofl"lcial Form 201 Voluntary Petition for Non-|ndividuals Filing for Bankruptcy page 3

CaSe 18-12785-K.]C DOC 1 Filed 12/11/18

Debtor Nl')('\/Y\%>\AQ/ (`)Q wl \\’Y\l"{\ {"j\'bn Ll/C/ Case number iiiknown)
Name

Page 4 of 5

 

$0-$50,000 El $1,000,001-$10 million

‘°' Esti"‘at°d "ab"iti°s Ei $50,001-$100,000 Ci $10,000,001~$50 million

Ei $500,000,001-$1 billion
Ci $1,000,000,001-$10 billion

Ei $100,001-$500,000 El $50,000,001-$100 million Ci $10,000,000,001-$50 billion
Ei $500,001-$1 million Ei $100,000,001-$500 million lIi lvlore than $50 billion

 

- Request for Rellef, Declaratlon, and Signatures

WARN|NG -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a ba

17. Dec|aration and signature of .
authorized representative of emion
debtor p '

correct

“ /
Executedon 512 \\ Z\)\EB
M lDD/YYYY

x C . l)\)\`_\\`\&\fii%

Signature of authorized representative of debtor

Titie

 

nkruptcy case can result in fines up to

$500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152l 1341, 1519, and 3571.

 

The debtor requests relief in accordance with the chapter of title 11 , United States Code, specified in this

l i have been authorized to file this petition on behalf of the debtor.

n l have examined the information in this petition and have a reasonable belief that the information is true and

l declare under penalty of perjury that the foregoing is true and correct.

0 di alerted ipl\\ictm%

Printed name `

 

18. Signature of attorney X

 

Signature of attorney for debtor

Date _____
MM / DD / YYYY

 

Printed name

 

Firm name

 

Number Street

 

City

 

Contact phone

State ZlP Code

 

Email address

 

Bar number

State

 

 

thciai Form 201 Voluntary Petition for Non-lndividuals Filing for Bankruptcy page 4

 

Case 18-12785-K.]C Doc 1 Filed 12/11/18 Page 5 of 5

eeo one
late iluclbon street eel+e sol
\jio\ool/.er\ / i\\“$ O’it>’£>©

llll‘ioil/\t{ @Y\Ot(\€© \@rrmbu(§‘rei' \\\
lUr its il\/lo~rwe+ €b‘r.
lA>ilmlriS¥c>Y\ DE- \C'l@OLj

 

